         Case 5:16-cv-06370-EJD Document 697 Filed 06/23/20 Page 1 of 4



 1   Adam J. Zapala (SBN 245748)
     Elizabeth T. Castillo (SBN 280502)
 2   James G. Dallal (SBN 277826)
     Reid W. Gaa (SBN 330141)
 3   COTCHETT, PITRE & McCARTHY, LLP.
     840 Malcolm Road, Suite 200
 4   Burlingame, CA 94010
     Tel: (650) 697-6000
 5   Fax: (650) 697-0577
     Emails: azapala@cpmlegal.com
 6   ecastillo@cpmlegal.com
     jdallal@cpmlegal.com
 7   rgaa@cpmlegal.com
 8   Counsel for Plaintiffs Sigurd Murphy and Keith Uehara
 9
                               UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
     OPTRONIC TECHNOLOGIES, INC.,                      Case No. 5:16-cv-06370-EJD
12
                                   Plaintiff,          ADMINISTRATIVE MOTION TO
13                                                     CONSIDER WHETHER CASES
            v.                                         SHOULD BE RELATED
14
     NINGBO SUNNY ELECTRONIC CO., LTD.,
15
     et al.,
16                       Defendant.

17
     This Document Relates To:
18

19   Sigurd Murphy, et al., v. Celestron Acquisition
     LLC, et al.
20   Case No. 5:20-cv-04049-LB

21

22

23

24

25

26

27

28

     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE
     RELATED; Case No. 5:16-cv-06370
          Case 5:16-cv-06370-EJD Document 697 Filed 06/23/20 Page 2 of 4



 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that pursuant to Civil Local Rule 3-12 and Civil Local Rule
 3   7-11, Plaintiffs Sigurd Murphy and Keith Uehara, by and through their attorneys, hereby submit
 4   this Administrative Motion to Consider Whether Cases Should be Related. Plaintiffs respectfully
 5   request that the Court relate Sigurd Murphy et al. v. Celestron Acquisition, LLC, et al., Case No.
 6   5:20-cv-04049-LB (Murphy Action) to this lower numbered action, Optronic Technologies, Inc.
 7   v. Ningbo Sunny Electronic Co., Ltd., et al., Case No. 5:16-cv-06370-EJD (Orion Action) and to
 8   the following other related actions: Daniel Hightower, et al. v. Celestron Acquisition LLC, et al.,
 9   Case No. 5:20-cv-03639-EJD (Hightower Action); and Spectrum Scientifics LLC, et al. v.
10   Celestron Acquisition LLC, et al., Case No. 3:20-cv-03642-JD (Spectrum Action).
11   I.    INTRODUCTION
12          On November 1, 2016, the Orion Action was filed in this Court. (Case No. 5:16-cv-
13   06370-EJD, ECF No. 1). After the Orion Action was tried to verdict, on June 1, 2020, the same
14   counsel for Plaintiff in the Orion Action filed two related class actions concerning the same
15   anticompetitive acts and conduct at issue in the Orion Action: a case on behalf of a proposed
16   class of indirect purchaser plaintiffs, Daniel Hightower, et al. v. Celestron Acquisition LLC, et
17   al., Case No. 5:20-cv-03639-EJD and a case on behalf of a proposed class of direct purchaser
18   plaintiffs, Spectrum Scientifics LLC, et al. v. Celestron Acquisition LLC, et al., Case No. 3:20-
19   cv-03642-JD. The Hightower Action was assigned to District Judge Edward J. Davila, and the
20   Spectrum Action was assigned to District Judge James Donato. On June 18, 2020, Plaintiffs in
21   the Spectrum Action incorrectly filed a Notice of Pendency of Related Action pursuant to Civil
22   Local Rule 3-13 noting that the Orion Action and Hightower Action have already been assigned
23   to Judge Davila and seeking to have the Spectrum Action assigned to Judge Davila as well.
24          On June 17, 2020, the Murphy Action was filed in this District, alleging claims
25   substantially similar to those in the Hightower Action and the Spectrum Action and seeking to
26   represent a class of indirect purchaser plaintiffs. (Case No. 5:20-cv-04049-LB, ECF No. 1). The
27

28   _____________________________________________________________________________
     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE
     RELATED; Case No. 5:16-cv-06370
                                                                                                       1
           Case 5:16-cv-06370-EJD Document 697 Filed 06/23/20 Page 3 of 4



 1   Murphy Action has been assigned to Magistrate Judge Laurel Beeler. (Case No. 4:20-cv-02024-
 2   YGR, ECF No. 4).
 3           The Murphy Action, like the Hightower and Spectrum actions, concerns the same, or
 4   substantially similar, allegations to those in the underlying Orion Action. Given that the
 5   requirements of Civil Local Rules 3-12 and 7-11 have been met, Plaintiffs Sigurd Murphy and
 6   Keith Uehara now respectfully request this Court issue the proposed order formally relating the
 7   this action, along with the Hightower and Spectrum actions, to the Orion Action, Case No. 5:16-
 8   cv-06370-EJD.
 9   II.    RELATIONSHIP OF THE ACTIONS
10           As set forth in Local Rule 3-12(a)(1), the Orion, Hightower, Spectrum, and Murphy
11   Actions involve substantially the same parties, property, transaction or event, as each concern
12   the same alleged antitrust violations, similar defendants and co-conspirators, witnesses, and
13   evidence. The Murphy Action asserts claims for violations of Sections 1 and 2 of the Sherman
14   Act; Section 7 of the Clayton Act; violations of the state antitrust laws of Arizona, California,
15   Connecticut, the District of Columbia, Illinois, Iowa, Kansas, Maine, Michigan, Minnesota,
16   Mississippi, Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina,
17   North Dakota, Oregon, South Dakota, Tennessee, Utah, Vermont, West Virginia, Wisconsin;
18   violations of the state consumer protection laws of Arkansas, California, the District of
19   Columbia, Florida, Hawaii, Massachusetts, Missouri, Montana, New Mexico, New York, North
20   Carolina, Rhode Island, South Carolina, Vermont; and an additional claim for the disgorgement
21   of the profits through which the Defendants were unjustly enriched. The Hightower Action and
22   the Spectrum Action similarly assert claims for violations of Sections 1 and 2 of the Sherman
23   Act as well as the state antitrust and consumer protection laws of California.
24           As set forth in Local Rule 3-12(a)(2), it appears likely that there will be an unduly
25   burdensome duplication of labor and expenses or the possibility of conflicting results if the cases
26   are conducted before different judges. Therefore, it will be more efficient for all cases to proceed
27   before the same judge so that these analyses and determinations are made by one Court.
28   _____________________________________________________________________________
     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE
     RELATED; Case No. 5:16-cv-06370
                                                                                                        2
            Case 5:16-cv-06370-EJD Document 697 Filed 06/23/20 Page 4 of 4



 1   III.    CONCLUSION
 2            This action satisfies the criteria of Local Rule 3-12(b). Plaintiffs Sigurd Murphy and
 3   Keith Uehara therefore respectfully request the Murphy Action be deemed related to Optronic
 4   Technologies, Inc. v. Ningbo Sunny Electronic Co., Ltd., et al., Case No. 5:16-cv-06370-EJD and
 5   the Hightower and Spectrum actions and that it be assigned to the Honorable Edward J. Davila.
 6

 7   Dated: June 23, 2020
                                          By:    /s/ Adam J. Zapala
 8
                                                 Adam J. Zapala (SBN 245748)
 9                                               Elizabeth T. Castillo (SBN 280502)
                                                 James G. Dallal (SBN 277826)
10                                               Reid Gaa (SBN 330141)
                                                 COTCHETT, PITRE & McCARTHY, LLP.
11                                               840 Malcolm Road, Suite 200
                                                 Burlingame, CA 94010
12                                               Tel: (650) 697-6000
                                                 Fax: (650) 697-0577
13                                               azapala@cpmlegal.com
                                                 ecastillo@cpmlegal.com
14                                               jdallal@cpmlegal.com
                                                 rgaa@cpmlegal.com
15
                                                 Counsel for Plaintiffs Sigurd Murphy and Keith
16                                               Uehara
17

18

19

20

21

22

23

24

25

26

27

28   _____________________________________________________________________________
     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE
     RELATED; Case No. 5:16-cv-06370
                                                                                                   3
